Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a thermoplastic polyurethane is “obtainable or obtained by” the process that follows.  As both obtainable and obtained are recited, the question arises to what is the scope of either one compared to the other.  The scope of obtained is clear, however, the scope as encompassed by obtainable is unclear as if one is to argue the scope is equivalent to “obtained by”, such a limitation is already present.  This leads to ambiguity as to what is required by the thermoplastic polyurethane recited, a product by process limitation, to meet (or infringe) on the claim if the thermoplastic polyurethane was not made explicitly by the recited process.  The Federal Circuit has addressed this specific difference in claim wording as “ambiguous language” which is the epitome of indefiniteness.  Abbott Laboratories v. Sandoz, Inc., 566 F. 3d 1282, 1295-1296 (Fed. Cir. 2009) (en banc).  Applicant’s as-filed specification sheds no light on how to resolve this ambiguity. 


Allowable Subject Matter
Claims 1-10, 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 11-12, 15 and 16 are allowed.
The closest prior art is Kato (U.S. 5,410,009) which teaches amide functionalized polyalkylene polyesters which are then reacted with diisocyanate and polyol to form thermoplastic polyurethanes. (See for example Kato Claim 1 which provides the simplest, succinct evidence).  Kato reacts monoamines with the polyalkylene polyesters (See Column 2 lines 30-50) whereas the aromatic diamines taught by Kato are present as separate compounds. (Column 2 lines 10-30).  There is no teaching or suggest as to how to modify Kato to arrive at the claimed invention as Kato requires the end result of the amine and polyalkylene polyester to arrive at Formula 1 (See Column 1) which lacks an amide group reacted with a the polyester. In other words, there are not two amides/amines present at each end of the polyalkylene polyester as would be expect with reaction of diamine with polyester as claimed. 
Kim (U.S. 20160108167) teaches the ring opening polymerization of caprolactam (an amide) with adipic acid and polyethylene glycol (See ¶[0140]) which is then reacted with hexamethylene diisocyanate (¶[0141]).  Kim lacks a polyol included with the diisocyanate step and, most importantly, there is no teaching or suggestion to direct one of ordinary skill in the art to make the polyester first then use that to ring open the caprolactam.  Given the differences in the starting compounds it is unclear if a polyester would even form as both the polyethylene glycol and the adipic acid would be capable of initiating the ring opening polymerization.  
Finally, Yang (U.S. 20180291141) teaches the reaction of polyester with diisocyanate that is then reacted with diamine in ¶[0098]-¶[0100].  The reaction product of Yang would differ from the structure of the product of the claimed process in that the polyester would structurally be followed by diisocyanate residue rather than followed by diamine residue as claimed.  Additionally, the diamine used are suggested as chain extenders while the instant claims require a polyol in the portion of the reaction product which would be considered to be the chain extender.  There is no teaching or suggestion as to a benefit or otherwise direct one of ordinary skill in the art to reacting the diamine with the polyester first followed by reaction with a diisocyanate.
The above demonstrates there are prior art references that are close to the claimed process but do not read over the claimed process nor the product derived from such process.  To arrive at the claimed process or product by process would require hindsight to significant change the principle of the above inventions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1766